Locher, J.,
concurring. I concur with today’s result. I do so because, in this instance, the grant of a “limited writ” serves judicial economy. Had we rejected the writ completely, a subsequent writ regarding the relief we now provide would ultimately be granted. In future cases, however, it should be noted that ordinarily only the relief requested should be either denied or granted. Until we adopt clear guidelines on this issue, I am satisfied, at present, in concurring in the per curiam judgment.